 Case 3:19-cv-01222-JPG Document 21 Filed 04/07/21 Page 1 of 1 Page ID #45




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THOMAS THORPE,

                Petitioner,

        v.                                                    Case No. 19-cv-1222-JPG

 ERIC WILLIAMS, Warden of FCI-Greenville,

                Respondent.

                                         JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Thomas Thorpe’s petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is dismissed.


DATED: April 7, 2021                        MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
